DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
Claims 1-11 have been examined in this application filed on or after March 16, 2013, and are being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This communication is the First Office Action on the Merits. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: at least two rigid circuit board parts in claim 1, first rigid circuit board part, nut accommodation part, screw accommodation part, at least one first frame part in claim 2, cutout part in claim 3, stepped cutout part in claim 4, vertex part in claim 5, [second] frame part in claim 6, and urging member in claim 8.
MPEP § 2181, I. A. provides a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). Note that there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f) interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f) interpretation. Every case will turn on its own unique set of facts.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
In regards to claims 1: Applicant claims 
wherein respective faces constituting a polyhedron are constituted by frame parts corresponding to the respective faces constituting the polyhedron, and at least two of the frame parts are constituted by at least two rigid circuit board parts of a rigid flexible substrate. 
Applicant first claims a polyhedron, understood as item 5 of Fig. 1, constituted by frame parts, and then further claims the frame parts are constituted by at least two rigid circuit board parts, understood as rigid circuit board parts 40, 41, and 42 of Fig. 1. These limitations are understood.
However, then Applicant claims that the frame parts are of a rigid flexible substrate. This limitation is unclear and indefinite, as claimed. The terms “rigid” and “flexible” are antonyms, and cannot be applied to the same object at the same time without specifying what is rigid and what is flexible, and therefore creates confusion as to which term applies to which component. 
Further, while it is understood that the circuit boards 40, 41, and 42 of Fig. 1 are rigid, it is unclear what part of the substrate/frame is considered flexible. A search of Applicant disclosure reveals that cables 45 and 46 of Figure 1 (as well as claim 4) are considered flexible, however it is unclear how cables 45 and 46 are considered part of the frame or substrate. A substrate is not explicitly defined in the Applicant disclosure, and therefore the plain meaning definition of Substrate includes 1: SUBSTRATUM. The term substratum is defined as  an underlying support or foundation, such as a substance that is a permanent subject of qualities or phenomena or the material of which something is made and from which it derives its special qualities. One of ordinary skill would therefore understand a substrate to be the frame of the reaction wheel apparatus. However, this is counter to Applicant disclosure (and most specifically claim 4) that describe flexible cables 45 and 46 as separate components from the claimed rigid flexible substrate. Therefore this term is considered unclear and indefinite. Corrective action or clarification is required.
In regards to claims 3 and 4: Applicant claims a cutout part opening outward and a stepped cutout part opening outward that are considered indefinite because it is unclear in view of Applicant disclosure what opening outward means. 
Further in regards to claim 4: It is unclear if the flexible cable of claim 4 is part of the rigid flexible substrate as outlined above in regards to claim 1, and therefore the metes and bounds of this limitation are considered unclear and indefinite.
In regards to claim 6 and 7: Applicant claims wherein the reaction wheel is provided so as to face the frame part and wherein the reaction wheel is provided so as to face a frame part other than the frame part constituted by the rigid flexible substrate which is considered indefinite because there is no identification of a face/front/etc. of the reaction wheel. Further, Applicant claims a plurality of frame parts, and therefore it is unclear which frame part applicant is referring. 
In regards to claim 8: Applicant claims wherein the reaction wheel includes a rotary body disposed so as to face the frame part that is indefinite per claims 6 and 7, above.
All other dependent claims of the indefinite claims detailed above are also indefinite at least by virtue of depending on the indefinite claims detailed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Varga (US 6515221 B1) in view of Dunn et al. (US 20150210408 A1) herein Dunn.
In regards to Claim 1, Varga discloses the following: 
1. A reaction wheel apparatus (see at least Abstract, Fig. 1) including 
a reaction wheel provided in a polyhedral housing, (see at least Fig. 1 & 2, items 10)
wherein respective faces constituting a polyhedron are constituted by frame parts corresponding to the respective faces constituting the polyhedron, and (see at least Fig. 1 & 2, wherein the housing is within the broadest reasonable interpretation of a polyhedron. See also Col. 1, lines 61-65 “the enclosure looks like a pyramid with a flat top”)
As best understood, Varga discloses the following:
at least two of the frame parts are constituted by at least two rigid circuit board parts of a rigid flexible substrate. (as best understood, see at least Fig. 2, circuit boards 22 and cables 28. See also Col. 2, lines 15-22. It should be noted that cables 28 of Fig. 2 clearly appear to be flexible in nature.)
As best understood, the difference between Varga and the claimed subject matter is the circuit boards of Varga do not appear to be part of the frame of the polyhedral housing. However, using circuit boards as the primary structural element of a spacecraft was known at the time of filing, as taught by Dunn. (see at least Figs. 8A-C, circuit boards 802a-c and [0064] “structural portions 802 (labeled, for clarity, only as structural portions 802a-c in FIG. 8) are circuit boards and function as the primary structural element of spacecraft 800.”) At the time of filing, it would have been obvious to a person of ordinary skill to include the circuit board frame of Dunn with the reaction wheel apparatus of Varga with the motivation of reducing the mass required by a built spacecraft that serves no other purpose after launch. (Dunn, [0004])
In regards to Claim 5, Varga discloses the following: 
5. The reaction wheel apparatus according to claim 1, wherein a connection assist member to which an external device can be connected is attached to at least one vertex part or side region of the polyhedron. (see at least Fig. 2, item 16)
In regards to Claim 6, Varga discloses the following: 
6. The reaction wheel apparatus according to claim 1, wherein the reaction wheel is provided so as to face the frame part. (see at least Fig. 2, item 10)
In regards to Claim 7, Varga discloses the following: 
7. The reaction wheel apparatus according to claim 6, wherein the reaction wheel is provided so as to face a frame part other than the frame part constituted by the rigid flexible substrate. (see at least Fig. 2, item 10)
In regards to Claim 8, Varga discloses the following: 
8. The reaction wheel apparatus according to claim 1, wherein the reaction wheel includes a rotary body disposed so as to face the frame part, (see at least Fig. 2, item 10) an electromagnet disposed between the frame part and the rotary body, (see at least Fig. 2, item 10, inherent to the spinning speed changes of the RWAs of Varga) and
an urging member attached to the frame part and urging the electromagnet toward the frame part, (see at least Fig. 2, item 10, inherent to the spinning speed changes of the RWAs of Varga) wherein at least a partial portion of the rotary body facing the electromagnet is formed of a ferromagnetic material, (see at least Fig. 2, item 10, inherent to the spinning speed changes of the RWAs of Varga) the electromagnet is urged by the urging member in such a manner that the electromagnet and the rotary body are separated from each other when the electromagnet is not energized, (see at least Fig. 2, item 10, inherent to the spinning speed changes of the RWAs of Varga) and
the electromagnet comes into contact with the rotary body against an urging force of the urging member when the electromagnet is energized, thereby braking the rotary body. (see at least Fig. 2, item 10, inherent to the spinning speed changes of the RWAs of Varga)
In regards to Claim 9, Varga discloses the following: 
9. The reaction wheel apparatus according to claim 8, wherein a motor for rotating the rotary body is disposed between the rotary body and the frame part, and a wiring from the motor is drawn out between the urging member and the frame part. (see at least Fig. 2, item 10)
In regards to Claim 10, Varga is silent, but Dunn teaches the following: 
10. The reaction wheel apparatus according to claim 1, wherein the polyhedron is a hexahedron. (see at least Fig. 8B)
At the time of filing, it would have been obvious to a person of ordinary skill to include the circuit board frame of Dunn with the reaction wheel apparatus of Varga with the motivation of reducing the mass required by a built spacecraft that serves no other purpose after launch. (Dunn, [0004])
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Barnes (US 5873285 A) that discloses a reaction wheel apparatus for a spacecraft applicable to the Applicant disclosure.
Spangelo et al. (US 20180346155 A1) that discloses a satellite (i.e. spacecraft) comprising flywheel devices (i.e. reaction wheels) applicable to the Applicant disclosure.
Bogdanov et al. (US 20170327253 A1) that discloses a satellite (i.e. spacecraft) comprising clamping screws that secure circuit boards applicable to the Applicant disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.  
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
August 26, 2022
/TODD MELTON/Primary Examiner, Art Unit 3669